PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
NALBORCZYK, Jan
Application No. 16/071,193
Filed: July 18, 2018
For: FEED THROUGH VARISTORS WITH THERMALLY-ACTIVATED OVERRIDE
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed November 09, 2021, to revive the above-identified application.

The request for relief under the CARES Act Relief Notice (COVID-19) is DISMISSED
It is noted that petitioner has submit the COVID-19 wavier for the petition to revive fee and the authorization to charge $1,050 petition fee with the present petition.  However, the COVID-19 waiver must have been filed by July 31, 2020, in order to be eligible for the waiver.1  As a result, the COVID-19 waiver is not acceptable and petitioner is required pay the petition fee under 37 CFR 1.17(m).   Therefore, $1,050 is necessary and has been applied towards the payment of the required petition fee.
The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, May 04, 2021, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned by operation of law on August 05, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $1,050, and (3) a proper statement of unintentional delay. 



An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $1,160 extension of time fee submitted on November 09, 2021 was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credited back to petitioner’s credit card. 

This application is being referred to 2836 for appropriate action in the normal course of business on the reply received November 09, 2021.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4584.




/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions



    
        
            
    

    
        1 See June 2020 Update Coronavirus Aid, Relief, and Economic Security Act Notice (CARES)